W.K.C., INC. FINANCIAL STATEMENTS Years Ended December 31, 2006 and 2005 Table of Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements: Balance Sheets 2 Statements of Income 3 Statements of Changes in Stockholder’s Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholder of W.K.C., Inc. We have audited the accompanying balance sheets of W.K.C., Inc. as of December 31, 2006 and 2005, and the related statements of income, changes in stockholder’s equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of W.K.C., Inc. as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Whitley Penn LLP Dallas, Texas May 1, 2007 1 W.K.C., INC. BALANCE SHEETS December 31, 2006 2005 Assets Current assets: Cash $ - $ 28,461 Accounts receivable: Trade 38,564 32,037 Employees 61,042 40,700 Inventories 36,515 39,429 Total current assets 136,121 140,627 Deferred tax assets 85,870 72,323 Property and equipment, net 512,247 446,675 Total assets $ 734,238 $ 659,625 Liabilities and Stockholder's Equity Current liabilities: Bank overdraft $ 23,341 $ - Accounts payable and accrued liabilities 416,429 320,187 Line-of-credit 1,096 - Total current liabilities 440,866 320,187 Deferred rent 110,156 137,630 Total liabilities 551,022 457,817 Commitments and contingencies - - Stockholder's equity: Common stock, no par value, 321,000 shares authorized,251,000 shares issued and outstanding 251,000 251,000 Accumulated deficit (67,784 ) (49,192 ) Total stockholder's equity 183,216 201,808 Total liabilities and stockholder's equity $ 734,238 $ 659,625 See accompanying notes to financial statements. 2 W.K.C., INC. STATEMENTS OF INCOME Year Ended December 31, 2006 2005 Revenues: Sales ofalcoholic beverages $ 2,616,029 $ 2,588,033 Sales of food and merchandise 536,567 534,324 Service revenues 812,372 643,831 Other 86,095 61,612 4,051,063 3,827,800 Operating expenses: Cost of goods sold 809,465 766,203 Salaries and wages 974,590 962,907 Other general and administrative: Taxes and permits 521,351 529,385 Charge card fees 61,955 56,194 Rent 148,701 147,870 Legal and professional 37,308 32,598 Advertising and marketing 140,348 160,341 Depreciation 95,029 85,134 Other 532,984 557,260 3,321,731 3,297,892 Income from operations 729,332 529,908 Interest expense 18,750 - Net income before income taxes 710,582 529,908 Income tax expense 246,890 207,223 Net income $ 463,692 $ 322,685 See accompanying notes to financial statements. 3 W.K.C., INC. STATEMENTS OF CHANGES IN STOCKHOLDER'S EQUITY YEARS ENDED DECEMBER 31, 2 Common Stock Retained Earnings Total Number (Accumulated Stockholder's of Shares Amount Deficit) Equity Balance at December 31, 2004 251,000 $ 251,000 $ 102,623 $ 353,623 Net income - - 322,685 322,685 Stockholder distributions - - (474,500 ) (474,500 ) Balance at December 31, 2005 251,000 251,000 (49,192 ) 201,808 Net income - - 463,692 463,692 Stockholder distributions - - (482,284 ) (482,284 ) Balance at December 31, 2006 251,000 $ 251,000 $ (67,784 ) $ 183,216 See accompanying notes to financial statements. 4 W.K.C., INC. STATEMENTS OF CASH FLOWS Year Ended December 31, 2006 2005 Operating Activities Net income $ 463,692 $ 322,685 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 95,029 85,134 Deferred rent (15,939 ) (4,944 ) Deferred income taxes (13,547 ) (13,268 ) Changes in operating assets and liabilities: Accounts receivable (26,869 ) (33,861 ) Inventories 2,914 (8,239 ) Bank overdraft 23,341 - Accounts payable and accrued liabilities 84,707 134,339 Net cash provided by operating activities 613,328 481,846 Investing Activities Purchases of property and equipment (160,601 ) (26,405 ) Financing Activities Proceeds from line-of-credit, net 1,096 - Stockholder distributions (482,284 ) (474,500 ) Net cash used in financing activities (481,188 ) (474,500 ) Net decrease in cash and cash equivalents (28,461 ) (19,059 ) Cash and cash equivalents at beginning of year 28,461 47,520 Cash and cash equivalents at end of year $ - $ 28,461 Supplemental Disclosures of Cash Flow Information Cash paid during the year for interest $ 18,750 $ - Cash paid during the year for income taxes $ 150,000 $ 109,557 See accompanying notes to financial statements. 5 W.K.C., INC. Notes to Financial Statements December 31, 2006 and 2005 A. Nature of Business W.K.C., Inc. (the “Company”) was incorporated in the state of Texas in 1990.The Company currently owns and operates a nightclub that offers live adult entertainment.The nightclub and corporate office are located in Fort Worth, Texas. B. Summary of Significant Accounting Policies A summary of the Company’s significant accounting policies consistently applied in the preparation of the accompanying financial statements follows: Basis of Accounting The accounts are maintained and the financial statements have been prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts in the financial statements and accompanying notes.Actual results could differ from these estimates and assumptions. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents.At December 31, 2006 and 2005, the Company had no such investments. The Company maintains deposits primarily in one financial institution, which may at times exceed amounts covered by insurance provided by the U.S. Federal Deposit Insurance Corporation (“FDIC”).There were no uninsured deposits at December 31, 2006 and 2005.The Company has not incurred any losses related to its cash on deposit with financial institutions. Accounts and Receivable Accounts receivable, trade is comprised of credit card charges, which are generally converted to cash in two to five days after a purchase is made.The Company recognizes allowances for doubtful accounts when, based on management judgment, circumstances indicate that accounts receivable will not be collected.There was no allowance for doubtful accounts as of December 31, 2006 and 2005. 6 W.K.C., INC. Notes to Financial Statements (continued) B. Summary of Significant Accounting Policies - continued Inventories Inventories include non-alcoholic beverages, bar supplies, and Company merchandise. Inventories are carried at the lower of average cost, which approximates actual cost determined on a first-in, first-out (“FIFO”) basis, or market. Property and Equipment Property and equipment is stated at cost.Depreciation is computed using the straight-line method over the estimated useful lives of the assets for financial reporting purpose.The estimated useful lives of furniture and equipment range from five to ten years.Leasehold improvements are depreciated using the straight-line method over the shorter of the respective lease term or the estimated useful lives of the assets.Expenditures for major renewals and betterments that extend the useful lives are capitalized.Expenditures for normal maintenance and repairs are expensed as incurred.The cost of assets sold or abandoned and the related accumulated depreciation are eliminated from the accounts and any gains or losses are recognized in the accompanying statement of income of the respective period. Revenue Recognition The Company recognizes revenue from the sale of non-alcoholic beverages, food and merchandise, and services at the point-of-sale upon receipt of cash, check, or credit card charge. Advertising and Marketing Advertising and marketing expenses are primarily comprised of costs related to public advertisements and giveaways, which are used for promotional purposes.Advertising and marketing expenses are expensed as incurred and are included in operating expenses in the accompanying statements of income. Income Taxes Deferred income taxes are determined using the liability method in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 109, Accounting for Income Taxes.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. In addition, a valuation allowance is established to reduce any deferred tax asset for which it is determined that it is more likely than not that some portion of the deferred tax asset will not be realized. 7 W.K.C., INC. Notes to Financial Statements (continued) B. Summary of Significant Accounting Policies - continued Fair Value of Financial Instruments In accordance with the reporting requirements of SFAS No. 107, Disclosures About Fair Value of Financial Instruments, the Company calculates the fair value of its assets and liabilities which qualify as financial instruments under this statement and includes this additional information in the notes to financial statements when the fair value is different than the carrying value of these financial instruments.The estimated fair value of accounts receivable, accounts payable and accrued liabilities approximate their carrying amounts due to the relatively short maturity of these instruments.The carrying value of the line-of-credit also approximates fair value since this instrument bears market rates of interest.None of these instruments are held for trading purposes. C. Property and Equipment Property and equipment consisted of the following: December 31, 2006 2005 Leasehold improvements $ 905,383 $ 775,233 Furniture and equipment 537,297 506,845 Total property and equipment 1,442,680 1,282,079 Less accumulated depreciation 930,433 835,404 Property and equipment, net $ 512,247 $ 446,675 D. Line-of-Credit The Company has available a $75,000 unsecured line-of-credit with a financial institution.Principal and interest are payable daily by deducting 10% of credit card proceeds until the entire amount due is paid.The amount outstanding under this agreement at December 31, 2006 was $1,096.The remainder of the line-of-credit was available for future borrowings at December 31, 2006. 8 W.K.C., INC. Notes to Financial Statements (continued) E. Income Taxes Income tax expense for the years presented differs from the “expected” federal income tax expense computed by applying the U.S. federal statutory rate of 34% to earnings before income taxes for the years ended December 31, as a result of the following: 2006 2005 Computed expected tax expense $ 241,598 $ 180,169 Other 5,292 27,054 Total income tax expense $ 246,890 $ 207,223 The significant components of the Company’s deferred tax assets at December 31 are as follows: 2006 2005 Deferred tax assets: Property and equipment $ 34,947 $ 15,503 Deferred rent 50,923 6,820 $ 85,870 $ 72,323 F. Commitments and Contingencies Leases The Company leases a building and corporate office space under operating leases, of which rent expense was approximately $148,701 and $147,870 for the years ended December 31, 2006 and 2005, respectively. The Company’s building lease contains escalating lease payments over the lease term and, as a result, the Company is recording rent expense on a straight-line basis over the term of the lease.The Company has recorded approximately $138,000 and $154,000 of deferred rent at December 31, 2006 and 2005, respectively, as reflected in the accompanying balance sheets. Future minimum annual lease obligations as of December 31, 2006, approximates the following: 2007 $ 176,000 2008 174,000 2009 181,000 2010 140,000 Total future minimum lease obligations $ 671,000 9 W.K.C., INC. Notes to Financial Statements (continued) F. Commitments and Contingencies – continued Litigation The Company can be subjected to certain routine legal matters in the ordinary course of business.The Company does not believe that the ultimate resolution of the matters will have a material impact on the Company's financial position or results of operations. G.Subsequent Events In January 2007, the Company borrowed an additional $75,000 on the existing line-of-credit. Effective April 24, 2007, the Company was acquired by Rick’s Cabaret International, Inc., which operates live adult entertainment nightclubs. Rick’s Cabaret International, Inc. is a publicly traded company. 10
